                                                                                        Case 2:20-cv-02347-APG-DJA Document 34
                                                                                                                            33 Filed 02/23/21
                                                                                                                                     02/22/21 Page 1 of 5




                                                                 1            LINDSAY K. CULLEN, ESQ.
                                                                              Nevada Bar No. 12364
                                                                 2            BRETT A. CARTER, ESQ.
                                                                              Nevada Bar No. 5904
                                                                 3            BERTOLDO BAKER CARTER & SMITH
                                                                              7408 West Sahara Avenue
                                                                 4            Las Vegas, Nevada 89117
                                                                              Phone Number: (702) 228-2600
                                                                 5            Fax Number: (702) 228-2333
                                                                              Email address:
                                                                 6            Lindsay@NVLegalJustice.com
                                                                              Carter@NVLegalJustice.com
                                                                 7            Attorneys for Plaintiff
                                                                 8                                                        UNITED STATES DISTRICT COURT
                                                                 9                                                                 DISTRICT OF NEVADA
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333




                                                                                   HOWARD RONALD TUBIN, individually,                         CASE NO.: 2:20-cv-02347-APG-DJA
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11
                                                                                                                      Plaintiff,              STIPULATED MOTION TO EXTEND
                                                                 12                                                                           TIME TO RESPOND TO COMPLAINT
                                                                                   v.
                                                                                                                                              (SECOND REQUEST)
                                                                 13
                                                                                   DEPUY SYNTHES SALES, INC., d/b/a
                                                                 14
                                                                                   DEPUY SYNTHES JOINT
                                                                                   RECONSTRUCTION; DEPUY SYNTHES
                                                                 15
                                                                                   INC.; JOHNSON & JOHNSON; DEPUY
                                                                                   ORTHOPAEDICS, INC.; STRYKER
                                                                 16
                                                                                   CORPORATION; HOWMEDICA
                                                                                   OSTEONICS CORPORATION d/b/a
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17
                                                                                   STRYKER ORTHOPAEDICS; AAP
                                                                                   IMPLANTS, INC.; DOES 1 through 15,
                                                                                   inclusive; and ROE BUSINESS ENTITIES 1
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18
                                                                                   through 15, inclusive,
                                                                 19
                                                                                                                      Defendants.
                                                                 20

                                                                 21                                    COMES NOW Plaintiff HOWARD TUBIN, by and through his attorneys of record, Lindsay
                                                                 22           K. Cullen, Esq., and Brett A. Carter, Esq., of BERTOLDO, BAKER, CARTER AND SMITH, and
                                                                 23           Defendants,                    DEPUY     SYNTHES       SALES,    INC.   d/b/a   DEPUY   SYNTHES    JOINT
                                                                 24           RECONSTRUCTION; DEPUY SYNTHES INC.; JOHNSON & JOHNSON; and DEPUY
                                                                 25           ORTHOPAEDICS, INC. (collectively, “DePuy Defendants”), through their counsel, BARNES &
                                                                 26

                                                                 27
                                                                                                                                        Page 1 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 34
                                                                                                                            33 Filed 02/23/21
                                                                                                                                     02/22/21 Page 2 of 5




                                                                 1            THORNBURG LLP and KAEMPFER CROWELL, and states that they met and conferred to discuss

                                                                 2            the pending dispute and hereby stipulates as follows:

                                                                 3                                     WHEREAS, on or around December 31, 2020, Plaintiff commenced this action by filing a

                                                                 4            First Amended Complaint in the United States District Court for the District of Nevada, Howard

                                                                 5            Ronald Tubin v. DePuy Synthes Sales, Inc., et al., 2:20-cv-02347-APG-DJA;

                                                                 6                                     WHEREAS, on January 22, 2021, the parties moved this Court to extend time for the Depuy

                                                                 7            Defendants to respond to Plaintiff’s Complaint while the parties participated and engaged in good

                                                                 8            faith efforts to resolve this matter as to Defendants DePuy without the need for further litigation.

                                                                 9                                     WHEREAS, the Court granted DePuy Defendants [First] Stipulated Motion to Extend Time
BERTOLDO BAKER CARTER & SMITH




                                                                 10           on January 25, 2021, via Minute Order DOC 18, thereby requiring DePuy Defendants to file their
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11           response to Plaintiff’s Complaint by February 24, 2021;

                                                                 12                                    WHEREAS, the Parties continue to participate and engage in good faith efforts to resolve

                                                                 13           this matter against the DePuy Defendants without the need for further litigation and thereby jointly

                                                                 14           seek a second extension of time from this Court for DePuy Defendants to answer or otherwise

                                                                 15           respond to Plaintiff’s Complaint. If the Parties cannot reach a resolution, and for good cause hereby

                                                                 16           appearing, the Parties agree and stipulate to an additional thirty (30) days of time for DePuy
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17           Defendants to answer or otherwise respond to Plaintiff’s Complaint, thereby making the responsive
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18           pleading due by March 26, 2021.
                                                                 19           ///

                                                                 20           ///

                                                                 21           ///

                                                                 22           ///

                                                                 23           ///

                                                                 24           ///

                                                                 25           ///

                                                                 26           ///
                                                                 27
                                                                                                                                          Page 2 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 34
                                                                                                                            33 Filed 02/23/21
                                                                                                                                     02/22/21 Page 3 of 5




                                                                 1                                     IT IS THEREFORE STIPULATED AND AGREED by Plaintiff and DePuy Defendants,

                                                                 2            by and through their respective counsel, and the Court is respectfully requested to order that:

                                                                 3                                     DePuy Defendants may have an extension of thirty (30) days from February 24, 2021 to file

                                                                 4            a response to Plaintiff’s Complaint. DePuy Defendants must file their responsive pleading by March

                                                                 5            26, 2021.

                                                                 6                     DATED this 22nd day of February 2021                              DATED this 22nd day of February 2021
                                                                 7                     BERTOLDO BAKER CARTER &                                           KAEMPFER CROWELL
                                                                                       SMITH
                                                                 8
                                                                                       /s/ Lindsay K. Cullen                                             /s/ Robert McCoy
                                                                 9                     LINDSAY K. CULLEN, ESQ.                                           ROBERT MCCOY, ESQ.
                                                                                                                                                         Nevada Bar No. 009121
BERTOLDO BAKER CARTER & SMITH




                                                                                       Nevada Bar No. 12364
                                                                 10                    BRETT A. CARTER, ESQ.                                             SIHOMARA L. GRAVES, ESQ.
                                702-228-2600• Fax 702-228-2333




                                                                                       Nevada Bar No. 5904                                               Nevada Bar No. 13239
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11                    7408 W. Sahara Avenue                                             1980 Festival Plaza Drive, Ste. 650
                                                                                       Las Vegas, Nevada 89117                                           Las Vegas, Nevada 89135-2958
                                                                 12                    Attorneys for Plaintiff                                           Attorneys for Defendants, Depuy
                                                                                                                                                         Synthes Sales, Inc. dba, Depuy Synthes
                                                                 13                                                                                      Joint Reconstruction; Depuy Synthes
                                                                                                                                                         Inc.; Johnson & Johnson, and DePuy
                                                                 14                                                                                      Orthopaedics, Inc.

                                                                 15                                                                        ORDER

                                                                 16           IT IS SO ORDERED.
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17                      23rd day of February, 2021.
                                                                              DATED this ____
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18

                                                                 19                                                             ____________________________________
                                                                                                                                   _________________________________
                                                                                                                                DANIEL   J. ALBREGTS
                                                                 20                                                                U.S. DISTRICT COURT JUDGEJUDGE
                                                                                                                                UNITED STATES MAGISTRATE
                                                                 21           Prepared and Submitted by:

                                                                 22           BERTOLDO BAKER CARTER & SMITH

                                                                 23           /s/Lindsay K. Cullen
                                                                              LINDSAY K. CULLEN, ESQ.
                                                                 24           Nevada Bar No. 12364
                                                                              BRETT A. CARTER, ESQ.
                                                                 25           Nevada Bar No. 5904
                                                                              7408 W. Sahara Avenue
                                                                 26           Las Vegas, NV 89117
                                                                              Attorneys for Plaintiff
                                                                 27
                                                                                                                                           Page 3 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 34
                                                                                                                            33 Filed 02/23/21
                                                                                                                                     02/22/21 Page 4 of 5




                                                                 1                                                              CERTIFICATE OF SERVICE

                                                                 2                                     I, the undersigned, hereby certify that I am employed in the County of Clark, State of Nevada,

                                                                 3                am over the age of 18 years and not a party to this action. My business address is that of Bertoldo

                                                                 4                Baker Carter & Smith, 7408 W. Sahara Ave., Las Vegas, Nevada 89117.

                                                                 5                                     I HEREBY CERTIFY that on this 22nd day of February, 2021, I electronically filed the

                                                                 6                STIPULATED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT (SECOND

                                                                 7                REQUEST) the Clerk of Court using the CM/ECF system for filing and transmittal of Notice of

                                                                 8                Electronic Filing to all parties and counsel identified on the Court generated Electronic Filing

                                                                 9                System and via electronic mail to the following:
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333




                                                                                                       James F. Murdica
                                                                                                       Erin M. Pauley
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11                                    BARNES & THORNBURG LLP
                                                                                                       One North Wacker Drive, Ste. 4400
                                                                 12                                    Chicago, IL 60606
                                                                                                       (312) 214-4598
                                                                 13                                    jmurdica@btlaw.com
                                                                                                       epauley@btlaw.com
                                                                 14
                                                                                                       Robert McCoy
                                                                 15                                    Sihomara L. Graves
                                                                                                       KAEMPFER CROWELL
                                                                 16                                    1980 Festival Plaza Drive, Suite 650
                                                                                                       Las Vegas, NV 89135-2958
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17                                    (702) 792-7000
                                                                                                       rmccoy@kcnvlaw.com
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18                                    sgraves@kcnvlaw.com
                                                                                                       Attorneys for Defendants, Depuy Synthes Sales, Inc. dba, Depuy Synthes Joint
                                                                 19                                    Reconstruction;
                                                                                                       Depuy Synthes Inc.;
                                                                 20                                    Johnson & Johnson;
                                                                                                       DePuy Orthopaedics, Inc.
                                                                 21
                                                                                                       Jay J. Schuttert
                                                                 22                                    Justin S. Hepworth
                                                                                                       EVANS FEARS & SCHUTTERT, LLP
                                                                 23                                    6720 Via Austi Parkway, Ste. 300
                                                                                                       Las Vegas, Nevada 89119
                                                                 24                                    jschuttert@efstriallaw.com
                                                                                                       jhepworth@efstriallaw.com
                                                                 25                                    Attorneys for Defendant Howmedica Osteonics Corp
                                                                 26

                                                                 27
                                                                                                                                             Page 4 of 5
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 34
                                                                                                                            33 Filed 02/23/21
                                                                                                                                     02/22/21 Page 5 of 5




                                                                 1                                     I certify under penalty of perjury that the foregoing is true and correct and that this Certificate

                                                                 2                of Service was executed by me on the 22nd day of February, 2021 at Las Vegas, Nevada.

                                                                 3

                                                                 4                                                                   /s/_Dana K. Taylor
                                                                                                                                     An Employee of Bertoldo Baker Carter & Smith
                                                                 5

                                                                 6

                                                                 7

                                                                 8

                                                                 9
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11

                                                                 12

                                                                 13

                                                                 14

                                                                 15

                                                                 16
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                                                                                               Page 5 of 5
                                                                 28
